\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36548 ATARA BIOTHERAPEUTICS, INC. (Exact name of Registrant as specified in its Charter) Delaware 46-0920988 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 611 Gateway Blvd., Suite 900 South San Francisco, CA (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code: (650) 278-8930 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ The number of outstanding shares of the Registrant’s Common Stock as of October 31, 2016 was 28,860,635 shares. ATARA BIOTHERAPEUTICS, INC. INDEX Page PARTI. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Loss 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 54 Item 3. Defaults Upon Senior Securities 54 Item 4. Mine Safety Disclosures 54 Item 5. Other Information 54 Item 6. Exhibits 55 Signatures 56 Index to Exhibits 57 2 Atara Biotherapeutics, Inc. Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share and per share amounts) September 30, December 31, Assets Current assets: Cash and cash equivalents $ $ Short-term investments Restricted cash Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Accounts payable $ $ Accrued compensation Accrued research and development expenses Other accrued liabilities Total current liabilities Long-term liabilities Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity: Common stock—$0.0001 par value, 500,000,000 shares authorized as of September 30, 2016 and December 31, 2015; 28,842,125 and 28,458,807 shares issued and outstanding as of September 30, 2016 and December 31, 2015, respectively 3 3 Additional paid-in capital Accumulated other comprehensive income (loss) 35 ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 Atara Biotherapeutics, Inc. Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) (In thousands, except per share amounts) ThreeMonthsEndedSeptember30, NineMonthsEndedSeptember30, Operating expenses: Research and development $ General and administrative Total operating expenses Loss from operations ) Interest and other income, net Loss before provision (benefit) for income taxes ) Provision (benefit) for income taxes 7 ) 10 (9 ) Net loss $ ) $ ) $ ) $ ) Other comprehensive gain (loss): Unrealized gain (loss) on available-for-sale securities ) Comprehensive loss $ ) $ ) $ ) $ ) Net loss per common share: Basic and diluted net loss per common share $ ) $ ) $ ) $ ) Weighted-average common shares outstanding used to calculate basic and diluted net loss per common share See accompanying notes. 4 Atara Biotherapeutics, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) (In thousands) Nine months ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Amortization of investment premiums and discounts Depreciation expense 21 Changes in operating assets and liabilities: Prepaid expenses and other current assets ) ) Other assets 6 ) Accounts payable Accrued compensation Accrued research and development expenses (3 ) Other accrued liabilities Long-term liabilities 25 Net cash used in operating activities ) ) Investing activities Purchases of short-term investments ) ) Sales of short-term investments Maturities of short-term investments Purchases of property and equipment ) ) Net cash provided by (used in) investing activities ) Financing activities Proceeds from sale of common stock, net of offering costs — Taxes paid related to net share settlement of restricted stock units ) ) Proceeds from exercise of stock options Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Non-cash investing and financing activities Issuance of common stock upon vesting of stock awards $ 60 $ 60 Change in long-term liabilities related to non-vested stock awards $ ) $ ) Property and equipment purchases included in liabilities $ $ — Supplemental cash flow disclosure Cash paid for taxes $ 10 $ 2 See accompanying notes. 5 Atara Biotherapeutics, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Description of Business Atara Biotherapeutics, Inc. (“Atara”, “we”, “our” or “the Company”) was incorporated in August 2012 in Delaware. Atara is a clinical-stage biopharmaceutical company focused on developing meaningful therapies for patients with severe and life-threatening diseases that have been underserved by scientific innovation. We have two groups of product candidates: (a) allogeneic, or third-party derived, antigen-specific T-cells, and (b) molecularly targeted biologics. Our T-cell programs were acquired through licensing arrangements with Memorial Sloan Kettering Cancer Center (“MSK”) and Queensland Institute of Medical Research (“QIMR Berghofer”). Our molecularly targeted biologics programs were acquired through licensing arrangements with Amgen Inc. (“Amgen”). See Note 5 for further information. 2. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (U.S. GAAP) and following the requirements of the Securities and Exchange Commission (SEC) for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by U.S. GAAP can be condensed or omitted. These condensed consolidated financial statements have been prepared on the same basis as the Company’s annual consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, and, in the opinion of management, reflect all adjustments, consisting only of normal recurring adjustments, which are necessary for a fair statement of the Company’s consolidated financial information. The results of operations for the nine month period ended September 30, 2016 are not necessarily indicative of the results to be expected for the full year or any other future period. The condensed balance sheet as of December31, 2015 has been derived from audited consolidated financial statements at that date but does not include all of the information required by U.S. GAAP for complete consolidated financial statements.
